NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                              FOR THE NINTH CIRCUIT                         MAR 02 2016

                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS

XUEZHI JIA,                                      No. 12-72964

               Petitioner,                       Agency No. A088-293-895

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 24, 2016**

Before:        LEAVY, FERNANDEZ, and RAWLINSON, Circuit Judges.

      Xuezhi Jia, a native and citizen of China, petitions for review of the Board of

Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration

judge’s (“IJ”) decision denying his application for asylum, withholding of removal,

and relief under the Convention Against Torture. Our jurisdiction is governed by


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. We review for abuse of discretion the BIA’s decision to

summarily dismiss an appeal. Singh v. Gonzales, 416 F.3d 1006, 1009 (9th Cir.

2005). We deny in part and dismiss in part the petition for review.

      The BIA did not abuse its discretion in summarily dismissing Jia’s appeal

because he failed to file a brief or statement as he indicated on his Notice of

Appeal, and the Notice of Appeal itself lacked sufficient specificity regarding the

grounds for appeal. See 8 C.F.R. 1003.1(d)(2)(i)(A),(E); Garcia-Cortez v.

Ashcroft, 366 F.3d 749, 752 (9th Cir. 2004) (“it is well-established that the BIA

may summarily dismiss an alien’s appeal if an alien submits no separate written

brief or statement to the BIA and inadequately informs the BIA of what aspects of

the decision were allegedly incorrect and why”) (internal quotation marks and

citations omitted) (emphasis in original); see also Rojas-Garcia v. Ashcroft, 339
F.3d 814, 819-20 (9th Cir. 2003) (summary dismissal appropriate where the Notice

of Appeal “merely contained generalized and conclusory statement[s] about the

proceedings before the IJ and failed to specify the particular details contested”)

(internal citation and quotation omitted).

      We lack jurisdiction to consider Jia’s contentions challenging the IJ’s denial




                                             2                                    12-72964
of relief because he did not raise them to the BIA. See Barron v. Ashcroft, 358
F.3d 674, 677-78 (9th Cir. 2004).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                         3                                   12-72964